Title: To Thomas Jefferson from John Rhea and Thomas Moore, 22 November 1803
From: Rhea, John and Moore, Thomas
To: Jefferson, Thomas


               
                  Washington November 22d, 1803
               
               William Martin of Smith County in the state of Tennessee, who also is a member of the General Assembly of that State, requested that he might be named to the President of the United States for an appointment to the office of a Surveyor in the Louisiana territory, if such an office should be created—
               
               We therefore agreeably to his request have taken the liberty to name him to You for that purpose. We believe him qualifyed to discharge the duties of such office—and with pleasure we can also say that we believe him to be an honest man, and firmly attached to the Principles of Republicanism
               With consideration of respect and esteem—Your Obedt Servts
               
                  John Rheaof Tennessee
                  Tho Mooreof So. Carolina
               
            